     Case 3:20-cv-00631-L-BH Document 4 Filed 05/26/20                                 Page 1 of 2 PageID 21



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

LUIS GARCIA, ID # 81349-053,                                  §
                                                              §
            Movant,                                           §
                                                              §
v.                                                            §       Civil Action No. 3:20-CV-631-L
                                                              §       (Criminal Action No. 3:16-CR-56-L)
UNITED STATES OF AMERICA,                                     §
                                                              §
            Respondent.                                       §

                                                         ORDER

           On March 20, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions, and Recommendation (“Report”) (Doc. 3), recommending that the court

deny with prejudice Movant Luis Garcia’s (“Movant”) Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (“Motion”) (Doc. 2) as barred by

the statute of limitations. No objections to the Report were filed.

           Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct, and accepts them as those

of the court. Accordingly, the court denies Respondent’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 2) as barred by the

statute of limitations, and dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Movant has failed to


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,

Order – Page 1
  Case 3:20-cv-00631-L-BH Document 4 Filed 05/26/20                              Page 2 of 2 PageID 22



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that Movant

files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to proceed in

forma pauperis on appeal.

       It is so ordered this 26th day of May, 2020.


                                                              _________________________________
                                                              Sam A. Lindsay
                                                              United States District Judge




       the court may direct the parties to submit arguments on whether a certificate should issue. If the
       court issues a certificate, the court must state the specific issue or issues that satisfy the showing
       required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
       denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

       (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
       order entered under these rules. A timely notice of appeal must be filed even if the district court
       issues a certificate of appealability.


Order – Page 2
